570 So. 2d 345 (1990)
Johnny Jay JONES, Appellant,
v.
STATE of Florida, Appellee.
No. 89-2187.
District Court of Appeal of Florida, Fifth District.
October 11, 1990.
Rehearing Denied December 3, 1990.
James B. Gibson, Public Defender, and Christopher S. Quarles, Asst. Public Defender, Daytona Beach, for appellant.
Robert A. Butterworth, Atty. Gen., Tallahassee, and James N. Charles, Asst. Atty. Gen., Daytona Beach, for appellee.
DAUKSCH, Judge.
This is an appeal from a denial of a motion filed under 3.800(a), Florida Rules of Criminal Procedure. We reverse the order and remand for a new hearing to have the court give the appellant full credit for all jail time served. Appellant had been given a split sentence; first a term of imprisonment, then probation. He served his incarceration, was placed on probation, violated it and was again put into prison. The sentencing judge failed to give him full credit for time served under the first part of his split sentence. State v. Jones, 327 So. 2d 18 (Fla. 1976); Martin v. State, 525 So. 2d 901 (Fla. 5th DCA 1988); Freeman v. State, 329 So. 2d 413 (Fla. 4th DCA 1976).
SENTENCE VACATED; REMANDED.
W. SHARP and COWART, JJ., concur.